Citation Nr: 9925297	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  96-01 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for major depression.

2. Entitlement to service connection for varicose veins, 
right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to October 
1980, from August 1981 to June 1989, and from October 1989 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, dated in December 1994 and October 1995.

The veteran testified before the undersigned Member of the 
Board in Indianapolis, Indiana, in March 1999.  The issue of 
entitlement to service connection for varicose veins will be 
addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran completed more than 12 years of military 
service before he manifested any psychiatric symptoms, as is 
evidence by the lack of any psychiatric complaints or 
findings and the fact that his performance as a Naval 
Aviation Physiology Technician was consistently rated as 
outstanding by his superiors.

2.  In October 1990, after the veteran had been forced to 
give up his position as an Aviation Physiology Technician due 
to recurrent Type II Decompression Sickness, and was deployed 
aboard the USS John F. Kennedy (USS Kennedy), he attempted 
suicide and was diagnosed with major depression.

3.  The veteran still suffers from major depression which 
cannot be clearly dissociated from the major depression which 
began while he was in the military service in October 1990.


CONCLUSION OF LAW

Major depression was incurred during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:  The veteran was born in January 1959 and 
entered active military service with the Navy in June 1977.  
During his first period of service he completed hospital 
corpsman training, aviation medicine technician training, and 
aerospace physiology technician training.  Service records 
reflect that while assigned to general duty as a corpsman on 
a surgical ward in 1977 and 1978 he worked closely with 
professional personnel and was assigned complete daily 
patient care; he was described as enthusiastic, energetic, 
cheerful, friendly, witty, and sensitive.  While assigned to 
an Aviation Medicine Section as an Aerospace Medicine 
Technician from 1978 until 1980, he performed preliminary 
work-ups on all types of physical examinations and his duties 
included performance of various diagnostic tests and 
procedures.  He was described as an extremely energetic and 
professional person who enjoyed the high opinions of all his 
shipmates due to his unfailing good humor and ready helping 
hand.  In October 1980, it was reported that he was an 
instructor/observer for low pressure chamber testing for 
which he received hazardous duty incentive pay.  He was 
released from service in October 1980 because of 
"demonstrated dependency."  He thereafter cared for his 
father who was suffering from a brain tumor until his 
father's death in May 1981.

The veteran re-entered the Navy in August 1981 and served as 
an aerospace physiology technician.  In December 1982 it was 
noted that he performed duty as an Inside Instructor/Observer 
in the Hypobaric Chamber.  An evaluation in 1984 noted that 
his enthusiasm was inspirational and that he had proven 
himself capable of handling major assignments which required 
extensive research.  In October 1985 he was described as a 
self starter and highly motivated, an original thinker whose 
technical and leadership abilities were nothing short of 
outstanding and whose potential was unlimited.  A service 
medical record, dated in January 1986, reflects that the 
veteran was hospitalized for Type II Decompression Sickness.  
In November 1986 it was reported that his initiative and 
creativity were unequaled.  Upon his release from active 
service in June 1989, it was reported that he was a real 
asset and was unreservedly recommended for both retention and 
advancement.

The veteran re-entered the Navy in October 1989 and again 
began serving as a Naval Aviation Physiology Technician, 
functioning as instructor/observer for the low pressure 
chamber training device.  However during February 1990, he 
received his second diagnosis of Type II Decompression 
Sickness and was forced to convert to an aviation medicine 
technician.  A waiver was denied due to a history of 
recurrent Type II Decompression Sickness.  A performance 
evaluation completed at the end of September 1990 reflects 
that the veteran "has proven himself to be a true leader.  
His even temperament and steadying influence instills a sense 
of unity and pride of accomplishment in subordinates.  During 
his ten month assignment at this command there have been 
significant improvements in morale and welfare of the unit. ...  
During February 1990, [the veteran] received his second 
diagnosis of type II decompression sickness and was forced to 
convert to an aviation medicine technician. ... [The veteran] 
will be sorely missed by this command."

The service medical records contained in the claims file 
include reports of medical examinations dated in February 
1984, January 1985, January 1986, February 1987, and February 
1988, September 1989, and December 1989.  These examination 
reports reflect that clinical evaluation was negative for 
psychiatric abnormality and that the veteran reported no 
history of depression or excessive worry.  The service 
medical records are silent with respect to complaints of or 
treatment for a psychiatric disorder until October 2, 1990, 
the day after the veteran reported for duty aboard the USS 
Kennedy, when he sought psychiatric care because of feelings 
of depression and helplessness.  He stated that he was 
concerned that he was going to hurt himself and had been 
thinking of cutting his neck and wrists or jumping overboard.  
These records show that the veteran was new aboard ship and 
presented sobbing, indicating that he couldn't handle duty 
"out here."  The examiner related history concerning the 
veteran's prior enlistments and noted that he had felt 
pressured by his mother and aunt to re-enlist in September 
1989.  It was indicated that despite all his previous Navy 
duty, he had never been to sea and that he had been given 
orders for such in August 1990.  He related that his wife was 
not happy about his being in the Navy or going to sea.  He 
stated that two weeks before, she had told him that she and 
their daughter were leaving him.  The veteran noted that his 
sleep in the past month had been very poor, that he had 
decreased appetite and concentration, lack of energy, and a 
feeling that he was not able to cope.   He said that he had 
been drinking heavily for the past two months.  Upon 
examination, the veteran's mood was depressed, affect was 
blunted and he appeared to be "very pathetic."  It was 
observed that he walked around as if he were in a daze.  An 
assessment of adjustment disorder with depressed mood was 
given.  

On October 3, 1990, the veteran was seen after he cut his 
wrists with a razor in a suicide gesture.  The physician 
aboard the USS Kennedy stated that he felt that the veteran 
probably also had a borderline personality disorder because 
of the veteran's problems with interpersonal relationships, 
his obvious inability to deal with the responsibility of 
being an HM1, and his attention seeking behavior of this 
suicide gesture.  The physician reported that he would obtain 
a psychiatric consultation and ask for a recommendation to 
separate the veteran from service for a personality disorder.  
The veteran remained aboard the USS Kennedy until October 11, 
1990.

On October 11, 1990, the veteran was admitted to a hospital 
in Saudi Arabia and for the first time was seen by a mental 
health professional.  The report of psychiatric evaluation 
upon admission reflects that a careful evaluation revealed 
the following signs and symptoms:  insomnia, loss of appetite 
with a weight loss of 8 to 9 pounds, crying spells, feelings 
of hopelessness, a depressed mood, and suicidal ideation that 
triggered a suicidal gesture.  The symptoms were reported to 
be compatible with a diagnosis of Major Depression.  It was 
also reported that the veteran manifested a dependent 
personality disorder in that he was indecisive, was always 
willing to please others, had a low self-esteem, and had a 
long history of dependency.  Major Depression was listed as 
the primary admission diagnosis.  Dependent personality 
disorder was listed as an Axis II diagnosis.  The following 
day another evaluation resulted in the same diagnoses and the 
veteran was evacuated from this tactical hospital in support 
of Operation Desert Shield to the 97th General Hospital at 
Frankfort, Germany.

While at this hospital it was noted that the veteran reported 
that he felt it had been a mistake to reenter the Navy and 
attributed his difficulties to being in the military.  
Following mental status evaluation, diagnoses of adjustment 
disorder with depressed mood and dependent personalty trait 
were rendered as Axis I and Axis II diagnoses, respectively.  
It was recorded that the following day, he heard from his 
wife who told him that she wanted to stay married.  It was 
reported that his affect brightened and that he became 
nondepressed.  He denied being suicidal and attributed his 
recent suicide gesture to family separation and a moment of 
panic.  He stated that he wanted to be separated from the 
military and to rejoin his family.  Expeditious 
administrative separation from service was recommended by his 
attending psychiatrist.

The veteran was then hospitalized at the Naval Hospital in 
Portsmouth until the end of October 1990.  A discharge note 
reflects that during the five days he was at this facility, 
he was cheerful and not suicidal.  It was reported that he 
had a long-standing and severe dependent personality disorder 
which had existed prior to service and that due to such, he 
had developed an adjustment disorder with mixed emotions.

The post-service record reflects that the veteran sought 
treatment on an outpatient basis at a VA medical facility in 
April 1993 for complaints of depression.  He was subsequently 
seen in July and August 1993 where assessments of major 
depression were rendered.  The veteran has continued 
treatment at the mental health clinic and a February 1997 
treatment report continues the diagnosis of major depression.

The appellant underwent a VA psychiatric examination for 
compensation and pension purposes in August 1993.  The 
veteran reported that his depression began in 1980 when his 
father was diagnosed with cancer.  He related that he had had 
yearly episodes of depression since 1980 which lasted from 
one to two months.  He said that symptoms of such included 
depressed mood, social withdrawal, impaired energy, decreased 
concentration, significantly impaired appetite with weight 
loss, lack of sleep, anhedonia and feelings of hopelessness, 
helplessness and recurrent suicidal thoughts.  Following 
examination, the examiner stated that, although the veteran 
had been diagnosed with a personality disorder in the 
military, there was no evidence of such during the current 
clinical evaluation.  It was noted that the appellant was 
being referred to the psychology department for personality 
testing to aid in the diagnostic question.  A diagnosis of 
major depression, recurrent, was rendered on Axis I.  The 
Axis II diagnosis was deferred.  

The appellant underwent psychological evaluation and testing 
in September 1993 where a comprehensive background history 
was recited.  It was concluded that he presented with 
symptoms consistent with a diagnosis of major depression with 
psychotic features but had responded to medication and was 
currently in partial remission.  The veteran was reported to 
have stated on this occasion that the initial onset of his 
depression and suicidal ideation developed during his first 
tour of duty aboard a ship.  It was noted that he had had 
recurrent problems with depression since his discharge.  The 
examiner also related that in addition to the depression 
disorder, there were strong dependent and passive/aggressive 
personality traits.  Major depression with mood congruent 
psychotic features, in partial remission, was diagnosed.  It 
was reported that the veteran also manifested dependent and 
passive/aggressive personality traits.

The veteran was referred by the Indiana Department of Family 
and Social Services, Disability Determination Bureau, to S. 
J. Simon, Ph.D., in June 1994 for evaluation for disability 
benefits based on conditions which included major depression.  
A detailed background history was reported consistent with 
that indicated previously.  Following comprehensive 
evaluation, diagnoses on Axis I and II included major 
depression, recurrence, nonpsychotic at this time; and 
personality disorder, not otherwise specified, with 
avoidance, dependent and passive-aggressive personality 
traits, respectively.  

During his personal hearing at the RO in June 1996, the 
veteran testified that he first began experiencing symptoms 
of depression during his period of service.  He recalled that 
he experienced his second case of the bends in February 1990 
and was told that he could no longer ride the pressure 
chamber; thus, he was forced out of the job that he had been 
doing on shore duty for ten years and his wife was leaving 
him because she was angry about what the service had done to 
him.  The veteran stated that he "just lost it" once he got 
to the ship, he was really depressed.  He stated that he was 
depressed because he had gotten thrown out of a job he had 
been doing for ten years, he did not know anything about what 
he was supposed to do "when he got out there," and he kept 
getting ridiculed upon seeking treatment.  The veteran 
reported that, prior to this incident aboard ship, he did 
well in service and received outstanding evaluations.  The 
veteran stated that he did not seek psychiatric treatment 
after discharge from service until April 1992.  He recalled 
that he was trying but unable to maintain employment because 
he was depressed and continued to experience suicidal 
tendencies.  He further stated that he did not seek treatment 
until two years after discharge because it was difficult for 
him to accept that he had a psychiatric impairment.  The 
veteran testified that he was in receipt of Social Security 
disability benefits due to major depression.

The appellant was afforded a VA examination for mental 
disorders in March 1996 whereupon prior psychiatric history 
was recited, and the results of examination and psychological 
testing in 1993 were reviewed.  It was concluded that the 
appellant had a history of a depressive disorder which had 
been related by personal history to when he was 21 years old 
with the deterioration and death of his father.  It was 
recorded that he reported recurrent symptoms of depression 
which occurred well before his military service according to 
the examiner in 1993.  It was commented that the personality 
features, as revealed on psychological testing, by their very 
nature arose out of childhood and adolescent experiences and 
had no relation whatsoever with his military experience.  
Diagnoses of major depressive disorder, in substantial 
remission; borderline personality disorder with dependent and 
passive aggressive personality traits were rendered on Axis I 
and II, respectively.

The appellant underwent another VA examination for mental 
disorders in February 1998 by the same examiner who 
interviewed him in March 1996.  The examiner was specifically 
requested to provide an opinion as to whether it was at least 
as likely as not that the veteran had major depression as far 
back as October 1990.  Upon examination, pertinent background 
and related history were reiterated.  It was indicated that 
the examiner reviewed the previous clinical record.  
Following mental status examination, the same diagnoses as 
before were provided.  In the concluding remarks, the 
examiner stated on this occasion that the veteran had a 
history of a depressive disorder which related back to a time 
between enlistments upon his father's diagnosis with cancer.  
It was found that he further demonstrated some depressive 
symptomatology coupled with strong personality pathology 
while he was in the military when he attempted to slash his 
wrists.  It was added that his personality features appeared 
to be a strong part of his overall picture and were 
considered an inherent pre-existing defect.  

A June 1998 letter from the veteran's wife to a member of 
Congress states that she has know the veteran since 1976, 
prior to his entering military service, and she and the 
veteran have been married for 19 years.  She noted that the 
veteran's claim has been denied on the grounds that his 
depression began during a break in his service when his 
father was diagnosed with cancer and pointed out that, after 
his father's death, the veteran reenlisted and served for 
eight consecutive years as one of the top sailors in his 
physiology field without seeking or receiving psychiatric 
treatment.  She further pointed out that the veteran's 
depression actually started when he was sent to the USS 
Kennedy, which was already located in the Red Sea and 
participating in Operation Desert Shield.

During his March 1999 hearing before the undersigned Member 
of the Board, the veteran testified that he experienced 
normal depression and a period of mourning following the 
death of his father in May 1981, recovered from his loss, and 
did not experience his first significant depressive episode 
until his third period of enlistment.  He recalled that he 
experienced his second episode of decompression sickness and 
was told that he would not be allowed to continue his job, 
which he had been doing for 10 years and with outstanding 
performance.  The veteran stated that he was informed that he 
was going to be sent to an aircraft carrier and he was 
experiencing marital problems because his wife was angry and 
upset by what the Navy was doing to him.  He recalled that, 
by the third day aboard ship, he was really depressed, went 
to sick call, and notified the doctor that he was 
contemplating suicide.  The veteran stated that he had 
neither experienced the degree of depression which he 
experienced during service nor attempted suicide prior to 
enlistment.  After discharge from service, the veteran 
recalled that, although he knew he was not all there 
mentally, he did not seek psychiatric treatment until two 
years and two or three jobs later.  He stated that, during 
the two years after discharge and his initial post service 
psychiatric treatment, he heard voices, like on the ship, 
ridiculing him and was prompted to seek treatment after he 
began to experience feelings of wanting to commit suicide.

Pertinent Law and Regulations:  Service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted, in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  Where a 
veteran served ninety days or more during a period of war or 
during service after December 31, 1946, and a psychosis 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes.  However, disability resulting from a mental 
disorder that is superimposed upon a personality disorder may 
be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The Board notes that when this case began, the VA regulations 
relating to mental disorders in general had adopted the 
nomenclature of the 1987 edition (third edition, revised) of 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-III-R).  However, the DSM was revised in 1994 (DSM IV, 
the fourth edition) and, on October 8, 1996, VA issued a 
final rule amending that portion of its Schedule for Rating 
Disabilities pertaining to mental disorders.  61 Fed. Reg. 
52,695 (Oct. 8, 1996); see also 60 Fed. Reg. 54,826 (Oct. 26, 
1995).  The revised regulations took effect on November 7, 
1996, and specifically adopted DSM-IV as the basis for the 
nomenclature of the rating schedule for mental disorders.  61 
Fed. Reg. 52,700 (Nov. 1996 amendments).

In Gilbert v. Derwinski, 1 Vet.App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis:  The veteran asserts that his depression began in 
1990, after his second episode of decompression sickness, 
which forced him out of a job that he had been doing for 10 
years in an outstanding manner.  As noted above, the 
veteran's Enlisted Performance Evaluation reports reflect 
that he was described as always cheerful, friendly, witty and 
sensitive.  He was always willing to lend a helping hand.  
His military appearance was sharp and impressive.  He 
performed his duties with fervor yet quiet zeal.  The 
veteran's January 1979 performance evaluation noted that 
"[h]is communication with his shipmates is excellent and he 
is always more than willing to do his share and then some to 
accomplish the overall mission of the department."  A 
December 1979 performance evaluation includes the notation 
that the veteran is "always easing the load of the 
department with his smiling good humor and affable manner."  
An October 1985 performance evaluation reflects that the 
veteran was highly productive, his technical and leadership 
abilities were outstanding, and he was considered to have 
unlimited potential.  A September 1990 performance 
evaluation, immediately prior to his October 1990 psychiatric 
hospitalization, reflects that the veteran had proven himself 
to be a true leader with an even temperament who instilled a 
sense of unity and pride of accomplishment in subordinates.

When the veteran initially sought psychiatric treatment in 
October 1990 he had completed more than 12 years of active 
duty and his performance had been consistently rated as 
outstanding by his superiors.  Unfortunately, in February 
1990, the veteran had his second episode of decompression 
sickness, was found not fit for continued duty as an Aviation 
Physiology Technician in the low pressure chamber, and was 
deployed to a squadron in the Red Sea in October 1990.  
Despite the veteran's many years of outstanding service in 
the Navy, he had never been to sea prior to this assignment.  
Moreover, at this time, the veteran's wife informed him that 
she was taking their daughter and leaving him.  The veteran 
became increasingly depressed, sought psychiatric treatment, 
and attempted suicide.  The initial assessment was adjustment 
disorder with depressed mood and dependent personality 
traits.  However, this assessment was not made by a mental 
health professional.  Upon initial psychiatric evaluation, it 
was concluded that the veteran's symptoms were compatible 
with major depression.  VA outpatient treatment records and 
psychiatric examination reports reflect that the veteran 
continues to suffer from major depression.

The October 1990 service medical records reflect that the 
veteran had a long-standing and severe dependent personality 
disorder which had existed prior to service and had resulted 
in an adjustment disorder with mixed emotions.  This 
assessment fails to account for the fact that the record 
during the veteran's 10 plus years of service prior to 
October 1990 was completely negative for any psychiatric 
complaints or treatment, and the fact that the veteran's 
performance was consistently rated as outstanding during this 
time.  The performance evaluations also took note of 
personality traits that are inconsistent with such a severe 
personality defect.  In the Board's opinion, these facts 
conclusively demonstrate that if the veteran did have a 
personality disorder, it did not surface clinically until 
after his suicide attempt and had not been productive of any 
impairment of his ability to function.

The Board notes that upon VA examination in August 1993 the 
veteran reported that his depression began in 1980 when his 
father was diagnosed with cancer.  Significantly, this would 
place the onset of the veteran's depression to a time when he 
was still on active military service rather than to a time 
between enlistments as VA examiners have commented.  However, 
the veteran did not seek any psychiatric treatment when he 
learned of his father's diagnosis of cancer, or at the time 
of his father's death, or for over nine years thereafter.  
Additionally, the Board notes that normal reactions of 
depression must not be accepted as indicative of psychiatric 
pathology.  38 C.F.R. § 4.126, as in effect prior to October 
8, 1996.  As was noted above, the veteran's ability to 
perform his military duties for many years thereafter in an 
outstanding manner, coupled with the fact that he did not 
present any pertinent complaints and numerous examinations 
were negative for any psychiatric pathology, conclusively 
demonstrate that any depression the veteran experienced as a 
result of his father's cancer and death in May 1981 did not 
result in any disabling psychiatric pathology.

The record show that major depression was diagnosed in 
October 1990 and that the appellant still suffers from this 
disability.  Based upon a comprehensive review of the 
veteran's history, the diagnosis of major depression arrived 
at by a psychiatrist in October 1990 after a comprehensive 
examination, and the post-service clinical data, including 
the results of the psychological evaluation and testing 
completed in September 1993, as well as the veteran's hearing 
testimony which the Board finds to be entirely credible, the 
Board concludes that the veteran first manifested a chronic 
psychiatric disorder, major depression, during service in 
October 1990.  The initial onset of the veteran's major 
depression developed during his first tour of duty aboard a 
ship.  While the major depression responded to treatment and 
medication, the veteran continued to experience symptoms of 
major depression after service.  As was noted at the time of 
examination in September 1993, the veteran had had recurrent 
problems with depression since his discharge.  In view of the 
foregoing, the Board concludes that the currently diagnosed 
major depression cannot be reasonably dissociated from the 
major depression which was first diagnosed while the veteran 
was in the military service in October 1990.  Accordingly, 
the veteran's claim of entitlement to service connection for 
major depression is allowed.


ORDER

Entitlement to service connection for major depression is 
granted.


REMAND

At his March 1999 personal hearing, the veteran testified 
that he first noted the existence of varicose veins while in 
service.  He also contended that service connection for 
varicose veins of the right leg was warranted because they 
are a direct result of over exposure to a high altitude 
environment during his period of service.  The veteran 
indicated that there was a medical study that supported this 
contention.

As noted above, the veteran received medical training and 
served as a corpsman during his various periods of active 
duty.  Given this training and background, the Board finds 
that the veteran's statements about having varicose veins 
during his period of active duty must be accorded more weight 
than mere lay statements; the veteran is competent to 
identify the existence of a medical condition - i.e., 
varicose veins - during his period of active duty.  See Goss 
v. Brown, 9 Vet. App. 109, 115 (1996).  While the veteran can 
hardly be described as an impartial individual, his 
evidentiary assertions are presumed credible for the purpose 
of determining whether his claim is well-grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In Savage v. Gober, 10 Vet. App. 488 (1997), it was held that 
a well-grounded claim can be established by competent 
evidence of the existence of a chronic disease in service or 
during an applicable presumption period; and present 
manifestations of the same chronic disease.  A well-grounded 
claim can also be established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  For the 
reasons stated above, the Board has determined that the 
veteran is competent to make a medical finding that his 
varicose veins were present during his period of active duty.  
As there is medical evidence showing post-service treatment 
for his varicose veins, the veteran's claim is well-grounded.  

Once the veteran has submitted a well-grounded claim, VA has 
a statutory duty to assist the veteran in the development of 
his claim mandated by 38 U.S.C.A. § 5107.  See Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998); see also Morton v. West, No. 96-
1517 (U.S. Vet. App. July 14, 1999).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In the instant case, while the veteran testified that he 
noted varicose veins during service, he did not describe the 
specific symptomatology he experienced as a result of this 
condition either during service or within his post-service 
year.  Such information is important in determining whether 
the veteran is entitled to a grant of service connection in 
the instant case, especially given the fact that there was no 
finding of varicose veins on the veteran's discharge 
examination.  Furthermore, the Board notes that while the 
veteran stated there was a medical study which supported his 
contention that his varicose veins were caused by over 
exposure to a high altitude environment during service, this 
study is not on file.  It is noted that the etiology of the 
veteran's varicose veins is irrelevant if it is determined 
that the varicose veins began while the veteran was in 
service or if it is determined that the varicose veins were 
manifest to a compensable degree within one year of his 
release from service.  Consequently, the study will not be 
needed or pertinent unless it is determined that the 
veteran's varicose veins were not present during service or 
to a compensable degree within one year of his release from 
service.  

For the reasons stated above, this case is REMANDED to the RO 
for the following development:

1. The RO should take the appropriate 
steps to contact the veteran in order 
to obtain information pertaining to 
treatment that he has received for 
varicose veins.  The veteran should 
also be requested to either submit a 
copy of the medical study that he 
testified supports his contention that 
his varicose veins were caused by 
over-exposure to a high altitude 
environment, or specifically identify 
this study so that a copy may be 
obtained in consideration of his 
claim.  Based on his response, the RO 
should undertake to obtain copies of 
all records from the identified 
treatment sources which have not been 
previously obtained and associate them 
with the claims folder.

2. Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate specialist to determine 
the date of onset of his varicose 
veins, right leg.  The claims folder 
must be made available to the 
examiner, the receipt of which should 
be acknowledged in the examination 
report.  The examiner must elicit an 
account from the veteran regarding the 
specific symptomatology he experienced 
as a result of his varicose veins 
during service and within the first 
post-service year.  All specialized 
testing should be completed as deemed 
necessary by the examiner.  The 
examiner's report should express an 
opinion as to whether it is at least 
as likely as not that varicose veins 
of the right leg had their inception 
during active service.  If it is 
determined that the varicose veins 
were not present prior to the 
veteran's release from service in 
December 1990, the examiner should 
offer an opinion as to the degree of 
probability that the varicose veins of 
the right leg were manifested by 
moderate varicosities of superficial 
veins below the knee, with symptoms of 
pain or cramping on exertion, during 
the year following the veteran's 
release from service.  If it is the 
opinion of the examiner that the 
varicose veins were not present in 
service or during the following year, 
the examiner should specifically 
comment on the relationship between 
the veteran's varicose veins and his 
exposure to a high altitude 
environment.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  

3. The RO should review the examination 
report to ensure complete compliance 
with this remand, to include all 
requested findings and opinions.  
Otherwise, the report must be returned 
to the examiner for corrective action.

4. After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement 
to service connection for varicose 
veins.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If the veteran's claims remain denied, he and his 
representative should be provided with a supplemental 
statement of the case, which includes any additional 
pertinent law and regulations and a full discussion of action 
taken on his claims.  The applicable response time should be 
allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

